Title: Thomas Jefferson to Larkin Smith, 15 April 1809
From: Jefferson, Thomas
To: Smith, Larkin


          
            Dear Sir  Monticello Apr. 15. 09.
             I have duly recieved your very friendly letter of Mar. 28. and am extremely sensible to the kind spirit it breathes. to be praised by those who themselves deserve all praise, is a gratification of high order. their approbation, who, having been high in the office themselves, have information & talents to guide their judgment, is a consolation deeply felt felt. a conscientious devotion to republican government, like charity in religion, has obtained for me much indulgence from my fellow citizens, and the aid of able counsellors has guided me through many difficulties which have occurred. the troubles in the East have been produced by English agitators, operating on the selfish spirit of commerce, which knows no country, and feels no passion or principle but that of gain. the inordinate extent given it among us, by our becoming the factors of the whole world, has enabled it to controul the agricultural & manufacturing interests. when a change of circumstances shall reduce it to an equilibrium with these, to the carrying our produce only, to be exchanged for our wants, it will return to a wholesome condition for the body politic, & that beyond which it should never more be encouraged to go. the repeal of the drawback system will either effect this, or bring sufficient sums into the treasury to meet the wars we shall bring on by our covering every sea with our vessels. but this must be the work of peace. the correction will be after my day, as the error originated before it. I thank you sincerely for your kind good wishes, & offer my prayers for your health & welfare with every assurance of my great esteem & respect.
            
              Th:
              Jefferson
          
          
            P.S. I thank you for your the information of your letter of the 4th this moment recieved. I sincerely wish the British orders may be repealed. if they are, it will be because the nation will not otherwise let the ministers keep their places. their object has been unquestionably been fixed to establish the Algerine system, & to maintain their possession of the ocean by a system of piracy against all nations.
          
        